Citation Nr: 1135912	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for pilonidal cyst, post-operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to July 1952, October 1953 to October 1957, and from January 1958 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded the issues on appeal for additional development in October 2010 and May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hearing loss is likely related to service.

2.  During the period of this appeal, there has been no recurrence of a pilonidal cyst and the residual scar from the excision of a pilonidal cyst was superficial, well-healed, stable, non-tender, measured 1 cm with no abnormal skin texture or drainage or erythema, and has caused no objective pain or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a rating in excess of 10 percent for pilonidal cyst, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in February 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2009 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran does not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, this letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected post-operative pilonidal cyst.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores, 580 F.3d at 1277.

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as relevant medical records have been requested or obtained and the Veteran has been provided with VA examinations for his claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of each claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss which he claims arose from the noise of older model computer punch card machines and noise on the firing range.  He said that he was now almost totally deaf in his left ear.  The Veteran originally was denied service connection for hearing loss in a December 1987 rating decision because he had no current hearing loss disability and his service treatment records were negative for complaints, treatment, or diagnoses of any hearing loss disability.  The Veteran did not appeal this decision.  In January 2009, the Veteran filed an application to reopen his service connection claim for bilateral hearing loss.  The Board remanded this issue twice for further development in October 2010 and May 2011.  It reopened the Veteran's service connection claim in the May 2010 decision.  

Service personnel records indicate that the Veteran supervised computer and data processing operations.  As indicated, service treatment records are negative for indications of hearing loss.

Post-service, a September 1987 VA examination revealed a diagnosis of normal hearing.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
       10
10
10
10
20

Speech recognition scores on the Maryland CNC Word List were 96 percent in the Veteran's right ear and 100 percent in the Veteran's left ear.

A June 2005 VA history and physical noted that the Veteran was hard of hearing.  

According to a July 2005 VA audiology consultation, the VA audiologist concluded that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.  It was noted that the Veteran had brought a March 2005 private audiogram, which indicated bilateral high frequency sensorineural hearing loss, and that the Veteran had complained of significant noise exposure in service from the firing range and loud punch card accounting machines.  He denied post-service recreational and/or occupational noise exposure as a computer programmer.  The Veteran denied recent ear disease or a family history of hearing loss.  

While the July 2005 VA audiogram has not been associated with the claims file after repeated efforts, the July 2005 audiologist had reported it showed that there was normal hearing in the right ear through 4000 Hz sloping to a moderately severe high frequency sensorineural hearing loss.  There was also normal hearing through 500 Hz for the left ear sloping to a severe high frequency sensorineural hearing loss.  The VA audiologist reported that these results were consistent with the March 2005 private audiogram.  

VA medical records in September 2005, October 2005, and April 2007 noted repair or inspection of the Veteran's hearing aids.  

A September 2007 VA history and physical noted that the Veteran was hard of hearing, but was seen in the audiology clinic for adjustments to his hearing aids.

A November 2007 VA medical record noted that the Veteran was seen at the VA audiology clinic for an updated hearing evaluation, but the audiogram results were noted as not valid for rating purposes.  The audiogram has not been associated with the claims file after repeated efforts.  The VA audiologist reported that pure tone audiometry indicated normal hearing through 4000 Hz sloping to a moderately severe sensorineural hearing loss, normal hearing through 500 Hz sloping to a severe sensorineural hearing loss, and that the Veteran's hearing loss had not changed significantly since the July 2005 audiogram.  

In an April 2009 signed statement the Veteran indicated that he saw a private doctor at a local hearing aide center in Venice, Florida, at an unspecified date for treatment of his hearing loss disability.  He said that this test confirmed that he had poor hearing in his left ear and that he needed a hearing aid.  He stated that when the private doctor found out that he was retired from the military, the doctor recommended he should go to VA.  The Veteran said that the VA retested him and issued him a hearing aide.

In another April 2009 typewritten statement, the Veteran contended that two possible noisy conditions in service could have contributed to his hearing complaint: the rifle range during basic training and his normal work sites where he worked as a computer programmer and punch card operator with the old "pounding" IBM machines 8 to 10 hours per day, 5 days a week.  He said that he was not offered hearing protection at either venue.

The Veteran underwent a VA examination in June 2011.  He told the examiner that in service he worked for 12 to 15 years on IBM punch card machines that pounded and made a lot of noise.  No hearing protection was used.  He also would shoot several times a week as a member of the pistol team.  He stated that no hearing protection was utilized most of the time, though they were given muffs towards the end of his time in the military.  Post-service occupational and recreational noise exposure was considered negative.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
30
30
25
LEFT
       35
30
55
70
85

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's right ear and 60 percent in the Veteran's left ear.  Diagnosis was normal to mild sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The June 2011 VA examiner opined that the Veteran's hearing loss was not caused by or a result of unprotected military noise exposure.  Her rationale referred to the Veteran's normal bilateral hearing documented during service and at discharge.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss is due to service and, thus, service connection is warranted.  Initially, the Board notes that the Veteran has been diagnosed with sensorineural hearing loss in both ears in the June 2011 VA examination.  In addition, as noted above, while service treatment records do not document complaints or treatment for hearing loss during the Veteran's long period of active duty, the Veteran worked in data processing and computer operations with the old-style IBM punch card machines.  The Board finds the Veteran's lay evidence of exposure to noise during service credible because punch card systems were used during the latter portion of the Veteran's long period of active service and he is competent to comment on being exposed to different types of noise in both data processing offices and out on the firing range.  

After reviewing the medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss disorder is the result of noise exposure during service.  While the June 2011 VA examiner essentially suggested that the etiology of the Veteran's hearing loss probably was more likely non-service in origin, the July 2005 opinion of another VA audiologist at the clinic found that military noise exposure was more likely as not a contributing factor to the Veteran's hearing impairment.

The Board finds that it cannot rely on the June 2011 VA audiological examination because it is plainly not adequate to adjudicate the Veteran's claim.  For example, the VA examiner found that hearing loss was not due to service, but her explanation rested on the fact that the Veteran did not have hearing loss that met the requirements of 38 C.F.R. § 3.385 during his period of active duty.  However, service connection for hearing loss cannot be denied solely because there was no evidence of this disorder during active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA examiner failed to discuss any post-service history of the Veteran as it might have pertained to his subsequent development of a hearing loss disability, although she had noted earlier that the Veteran had denied any post-service occupational or recreational noise exposure.  

The VA examiner also failed to account for the favorable opinion from the July 2005 VA clinic audiologist.  In addition, the VA examiner clearly and improperly did not give any weight or credibility to the Veteran's account of his inservice noise exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury during service).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion with only data and conclusions without supporting analysis is accorded no weight).  These are significant deficiencies in the adequacy of the VA examination report that leads the Board to find equipoise in the case and afford the Veteran the benefit of the doubt.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim.  However, the Board has been unsuccessful with two remands in trying to obtain the actual 2005 and 2007 VA audiograms noted above and finds that under the circumstances of this case, upon granting this 20-year Veteran the benefit of the doubt, the July 2005 opinion of the VA clinic audiologist is sufficient to provide proof of a nexus, or relationship, between the Veteran's current bilateral hearing loss and his period of active service.  Therefore, the Veteran has a medical opinion linking hearing loss to service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's hearing loss disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for each claim, the claim for service connection for hearing loss is granted.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Pilonidal Cyst

Historically, the Veteran was granted service connection for a pilonidal cyst, post-operative, excision and drainage with seepage, in a December 1987 rating decision and awarded a 10 percent rating, effective June 22, 1987.  The Veteran filed his current claim for a higher rating in January 2009.  The Veteran essentially contends that a rating in excess of 10 percent is warranted for his service-connected post-operative pilonidal cyst.

Initially, it should be noted that post-operative pilonidal cyst is not a disability specifically listed under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The Veteran's service-connected post-operative pilonidal cyst has thus been rated, by analogy, under 38 C.F.R. § 4.118 Diagnostic Code 7819-7806.

The Board notes that the Veteran's current 10 percent disability rating is considered protected.  Under 38 C.F.R. § 3.951(b), a rating must continuously be in effect for 20 years before it is protected.  The Veteran's current rating was established in a rating decision dated in December 1987 and effective June 22, 1987.  Further, the fact that an evaluation is protected does not mean that outdated diagnostic codes are applicable to an increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33, 421 (2000).  The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received after that date, the revised skin regulations are applicable in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 7819 in this case, represent the diagnostic code for the disability.  Id.  The second four digits after the hyphen, 7806 in this case, represent the diagnostic code used to rate the residuals of that disability.  Id.  Diagnostic Code 7819 pertains to rating benign skin neoplasms while Diagnostic Code 7806 pertains to rating dermatitis or eczema.

Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2010).  

Under Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating when they cover an area or areas of at least 6 square inches (or 39 sq. cm.) but less than 12 sq. in. (77 sq. cm.).  A 20 percent rating is warranted if the scar covers an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating is warranted if the scar covers an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating is warranted if the scar covers an area or areas of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Note (2) is not pertinent to this appeal.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for a scar not of the head, face, or neck that is superficial and nonlinear and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. Note (2) is not pertinent to this appeal.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

Under Diagnostic Code 7806, a 10 percent disability rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The Board's review of private and VA medical records in the claims file shows no current treatment for the Veteran's post-operative pilonidal cyst.

The Veteran underwent a VA examination in September 2009.  Several scars were noted, including those related to laryngeal cancer surgery and one related to the Veteran's 1953 surgery for a pilonidal cyst.  The Veteran told the examiner that the pilonidal cyst had been recurrent since the 1953 surgery and that he had episodes of inflammation at the small of his back.  He told the examiner that he self-treated with a warm sitz bath.  

On examination, the scar from the excision of the pilonidal cyst at the S1 level was noted as 1 cm., well-healed, superficial, not painful, non-tender with no erythema or swelling or open lesions or skin breakdown or inflammation or edema or keloid formation.  The VA examiner found no signs of recurrence of the cyst or recent recurrence of the pilonidal cyst.  Diagnosis was a scar on the low back, status post excision of pilonidal cyst with no recurrence of the pilonidal cyst.  

At the request of the Board's October 2010 remand, the Veteran underwent a VA examination in February 2011.  The VA examiner noted there were no skin or systemic symptoms from the pilonidal cyst that had developed over the upper buttock cleft in 1953.  The VA examiner repeated the physical findings of the September 2009 VA examiner that the scar at issue was well-healed, 1 cm., non-tender, superficial and not painful.  Diagnosis was a pilonidal cyst in remission.

At the request of the Board's May 2011 remand, the February 2011 VA examiner was asked to specifically address any limitations to the lumbar spine and any other disabling effects resulting from the Veteran's pilonidal cyst disability.  In June 2011, the February 2011 examiner reported that there were no limitations of the lumbar spine or other disabling effects secondary to the Veteran's pilonidal cyst.  She explained that the lumbar spine was not related to the pilonidal cyst and that the February 2011 examination had not revealed any disabling effects of the post-operative pilonidal cyst disability.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected post-operative pilonidal cyst is not warranted under the current skin regulations.  Here, there is no medical evidence indicating that the residual scar is deep or nonlinear and covers at least 12 square inches (Diagnostic Code 7801).  In addition, 10 percent is the maximum schedular rating for Diagnostic Code 7802.  Diagnostic Code 7804 provides only a 10 percent rating for one or two scars that are either painful or unstable and a higher rating under this code would require more scars or scars both painful and unstable.  The evidence of record noted in the September 2009 and February 2011 VA examinations showed that the Veteran's sole scar associated with his pilonidal cyst disability was 1 cm., well-healed, superficial, nontender and not painful.

Diagnostic Code 7805 also provides that scars may be rated based on any disabling effects under the appropriate diagnostic code for such effects.  However, the February 2011 VA examiner noted in her June 2011 medical opinion that there were no disabling effects associated with the Veteran's pilonidal cyst disability and specifically that there were no limitations of the lumbar spine.  Despite the Veteran's complaints of the recurrence of the cyst, the preponderance of the evidence recited above does not reflect that the Veteran's residual scar on the back near the buttocks from the excision of the pilonidal cyst has resulted in any significant limitation of motion or function of the lumbar spine.  As such, Diagnostic Code 7805 does not assist the Veteran in obtaining a higher disability rating because there are no other demonstrable disabling effects of the service-connected scar not already contemplated by the current 10 percent disability rating, such as limitation of motion, to afford the Veteran a higher rating.  

In addition, a higher or 30 percent rating under Diagnostic Code 7806 is not available in this appeal.  There is no medical evidence found in the claims file that any residual skin condition associated with the Veteran's post-operative pilonidal cyst is analogous to dermatitis or eczema and covers 20 to 40 percent of the entire body or of the exposed area affected or that systemic therapy or immunosuppressive drugs are required for at least six weeks.

Thus, the evidence of record does not show that the Veteran's post-operative pilonidal cyst warrants a higher rating under the current diagnostic codes for rating skin disabilities.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that there are no other diagnostic codes that provide a basis to assign a disability rating higher than the 10 percent rating currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In sum, the Board finds that a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  His statements are outweighed by the more probative VA examinations in September 2009 and February 2011 (as supplemented by the June 2011 medical opinion addendum) which found no recurring cyst and a well-healed superficial scar that was non-tender and not painful and without any disabling effects.  The VA examination reports are the most probative evidence as they were based on physical examinations and they provided sufficient information so the Board could render an informed determination.  

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher rating is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).

The above determination continuing the Veteran's 10 percent rating for his post-operative pilonidal cyst disability is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extra-schedular basis during the period of this appeal.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the evidence of record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms.  Indeed, higher ratings are available under the applicable criteria for the current skin and scar ratings.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's pilonidal cyst disability picture includes exceptional factors.  Thus, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected post-operative pilonidal cyst, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-57.






ORDER

Service connection for hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for pilonidal cyst, post-operative, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


